      Case: 1:19-cv-01198 Document #: 12 Filed: 01/02/20 Page 1 of 1 PageID #:85


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title:    Hawkins v. National Collegiate Athletic     Case Number: 1:19-cv-01198
               Association, et al.


An appearance is hereby filed by the undersigned as attorney for:
Samford University
Attorney name (type or print): Eric L. Samore

Firm: SmithAmundsen LLC

Street address: 150 N. Michigan Ave #3300

City/State/Zip: Chicago, IL 60601

Bar ID Number: 6181345                                     Telephone Number: 312-894-3200
(See item 3 in instructions)

Email Address: ESamore@salawus.com

Are you acting as lead counsel in this case?                                    5 Yes              No

Are you acting as local counsel in this case?                                        Yes       5 No
Are you a member of the court’s trial bar?                                      5 Yes              No

If this case reaches trial, will you act as the trial attorney?                 5 Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel" are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this $ourt an attorney must either be a member in good standing of this $ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 &.%.$#§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 2, 2020

Attorney signature:            S/ Eric L. Samore
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
